Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	The response filed on 10/06/21 to the restriction and species requirement of 9/23/21 has been received.
Without traverse, Applicant has elected Group I and the species “transitional cell carcinoma”. Upon further consideration, Group II has been rejoined with elected Group I.
Claims 1 - 16 are currently pending and presented for examination on the merits.
Claims 6 - 16 are withdrawn from further consideration by examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention. 
Claims 1 - 5 are currently under consideration. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Haidari et al (Biochemical and Biophysical Research Communications, 2014, 446:68-72).
Al-Haidari et al teaches co-incubation of HT-29 colon cancer cells with a pharmaceutical compositions comprising a CCR4 receptor antagonist markedly decreased CCL17-induced RhoA activation in cancer cells [3.3, pg. 70]. Al-Haidari et al teaches said CCR4 antagonist is 2-[1,40-
It is noted that claims appear to contain statements reciting “intended use” (treating canine/dog tumors with claimed pharmaceutical compositions). See MPEP 2111.02 for discussion of “intended use”. Pharmaceutical compositions comprising 2-[1,40-Bipiperidin-10-yl-N-cycloheptyl-6,7-dimethoxy-4-quinazolinamine dihydrochloride] of the cited art are compositions comprising a compound that inhibits binding of canine CCL17 and canine CCR4 (as acknowledged by instant claim 3) and are equivalent to those which would perform the intended use recited in the instant claims (as acknowledged by the instant specification).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hagemann et al (US 20120164161 A1).
Hagemann et al teaches antibodies that bind to CCR4 and inhibit the binding of thymus and activation regulated chemokine (same as “CCL17” and “TARC”) to CCR4 [Abstract] and [0456]. Hagemann et al further teaches in vivo methods of treating diseases, including cancers, by administering the antibodies to mammals such as dogs [0293]. Hagemann et al further teaches pharmaceutical compositions comprising said antibodies [0292]. Hagemann et al 
In particular regards to a rejection under 35 U.S.C. 102(a)(1), it is noted Hagemann et al does not explicitly state the antibodies generated by Hagemann et al that bind to CCR4 and inhibit the binding of CCL17 to CCR4 bind “canine” CCR4 and inhibit binding of “canine” CCL17 to “canine” CCR4. However, it appears the antibodies of Hagemann et al would bind “canine” CCR4 and inhibit binding of “canine” CCL17 to “canine” CCR4 because Hagemann et al teaches in vivo methods of treating diseases, including cancers, by administering the antibodies to mammals such as dogs [0293]. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the antibodies generated by Hagemann et al that bind to CCR4 and inhibit the binding of CCL17 to CCR4 bind “canine” CCR4 and inhibit binding of “canine” CCL17 to “canine” CCR4. In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
In regards to a rejection under 35 U.S.C. 103, it is again noted Hagemann et al does not explicitly state the antibodies generated by Hagemann et al that bind to CCR4 and inhibit the binding of CCL17 to CCR4 bind “canine” CCR4 and inhibit binding of “canine” CCL17 to “canine” CCR4. However, one of skill in the art would have been motivated with an expectation of success to generate pharmaceutical compositions of Hagemann et al comprising anti-CCR4 antibodies of Hagemann et al wherein the anti-CCR4 antibodies of the compositions bind “canine” CCR4 and inhibit binding of “canine” CCL17 to “canine” CCR4 in order to treat dogs 
It is noted that claims appear to contain statements reciting “intended use” (treating canine/dog tumors with claimed pharmaceutical compositions). See MPEP 2111.02 for discussion of “intended use”. Pharmaceutical compositions comprising antibodies of the cited art, which are compositions comprising anti-CCR4 antibodies that inhibit binding of CCL17 and CCR4 (Fig 13) and are taught to be used with dogs [0294] and to treat tumors [0029], are equivalent to those which would perform the intended use recited in the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean E. Aeder can be reached on (571) 272-8787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DENNIS J SULLIVAN/Examiner, Art Unit 1642           
/SEAN E AEDER/Primary Examiner, Art Unit 1642